       Case 1:21-cv-00126-CL          Document 43        Filed 08/25/21      Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION




ANGIE WALKER,                                                         Case No. 1:21-cv-00126-CL

                      Plaintiff,
               v.                                          REPORT & RECOMMENDATION



UNITED STATES DEPARTMENT
OF AGRICULTURE, et al.,

                      Defendants.


CLARKE, Magistrate Judge.

       Plaintiff Angie Walker,pro se, brings this action against the United States Department of

Agriculture ("USDA") and its employees, contending that they negligently failed to enforce a

no-smoking policy at her USDA-subsidized apartment complex. It has been brought to the

Court's attention that Plaintiff brought a nearly identical action against the USDA in 2016, for

which judgment was entered on the merits on March 23, 2018. Walker v. United States, l:16-cv-

01880-CL, 2018 LEXIS 48710* (D. Or. Mar. 23, 2018). Therefore, the Court finds Plaintiffs




Page 1 REPORT AND RECOMMENDATION
       Case 1:21-cv-00126-CL            Document 43        Filed 08/25/21      Page 2 of 4




claims barred by res judicata and recommends that this action be DISMISSED with prejudice.

The Court also recommends that Plaintiffs informa pauperis ("IFP") status should be revoked.

       The issue of subject matter jurisdiction may be raised by any party, or by the court on its

own initiative, at any time. Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); Fed. R. Civ. P.

12(b)(l). The court must dismiss any case over which it lacks subject matter jurisdiction. Fed. R.

Civ. P. 12(h)(3). "Res judicata, also known as claim preclusion, bars litigation in a subsequent

action of any claims that were raised or could have been raised in the prior action." W. Radio Servs.

Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir. 1997). Resjudicata applies when there is "(1) an

identity of claims, (2) a final judgment on the merits, and (3) privity between the parties." Tahoe-

Sierra Pres. Council v. Tahoe Reg'! Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003)

(internal citations omitted). The Ninth Circuit explained that "[t]he central criterion in determining

whether there is an identity of claims between the first and second adjudications is whether the

two suits arise out of the same transactional nucleus of facts." Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 714 (9th Cir. 2001) (internal citations omitted).

       Plaintiff resides in an apartment complex in Gold Beach, Oregon. Her apartment complex

is subsidized by the USDA. Plaintiff brings this negligence action against the USDA and its

employees, claiming that from December 1, 2014 to the present, her health and safety has been

threatened due to secondhand smoke invading her apartment. Prior to this action being filed,

Plaintiff filed a similar action, also against the USDA, 1 claiming that beginning December 1, 2014,

"USDA employees failed to act to enforce the No-Smoking rule of the apartment building."

Complaint at 4, Walker v. United States, 1:16-cv-01880-CL, Dkt. #1. In that case, the United



1
 The USDA was terminated as the defendant and replaced with the United States as the proper party to
be sued.under the Federal Tort Claims Act. See Walker v. United States, 1:16-cv-01880-CL, Dkt. #12.
The same replacement would need to happen in this litigation if were permitted to go forward.


Page 2 - REPORT AND RECOMMENDATION
        Case 1:21-cv-00126-CL           Document 43        Filed 08/25/21       Page 3 of 4




States filed a motion to dismiss, which was granted, and judgment was entered dismissing the case

with prejudice. Id. at Dkt. #39. Plaintiff appealed to the Ninth Circuit, and the Ninth Circuit

dismissed the appeal on October 26, 2018. Plaintiff then petitioned for certiorari from the United

Stated Supreme Court, which was denied on October 7, 2016. Therefore, res judicata bars this

action because the two suits arise out of the same transactional nucleus of facts, the parties are the

same, and a final judgment was entered on the merits of the first suit.

       Additionally, the Court recommends that Plaintiffs IFP status be revoked on the grounds

that the action is frivolous. Generally, all parties instituting any civil action in United States

District Court must pay a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP

statute, 28 U.S.C. § 1915(a)(l), provides indigent litigants an opportunity for meaningful access

to the federal courts despite their inability to pay the costs and fees associated with that access. To

authorize a litigant to proceed IFP, a court must make two determinations. First, a court must

determine whether the litigant is unable to pay the costs of commencing the action. 28 U.S.C. §

l 915(a)(l). Second, it must assess whether the action is frivolous, malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § l 915(e)(2)(B). Because this suit has already been brought by Plaintiff and

was dismissed with prejudice, the Court finds this second attempt frivolous.

                                      RECOMMENDATION

       For the reasons stated above, Plaintiffs case should be DISMISSED with prejudice and

Plaintiff's IFP status should be REVOKED.

       This Report and Recommendation will be referred to a district judge. Objections, if any,

are due no later than fourteen ( 14) days after the date this recommendation is filed. Fed. R. Civ. P.

72. If objections are filed, any response is due within fourteen (14) days after being served with a




Page 3 - REPORT AND RECOMMENDATION
        Case 1:21-cv-00126-CL           Document 43         Filed 08/25/21      Page 4 of 4




copy of the objections. Id. Patties are advised that the failure to file objections within the s ecified

time may waive the right to appeal the District Court's order. Martinez v. Yls

Cir. 1991)

                    2_5_ _
       DATED this _ _




Page4-REPORT AND RECOMMENDATION
